


Exhibit 10.30

 

BUNGE LIMITED EMPLOYEE

DEFERRED COMPENSATION PLAN

 


1.             PURPOSE


 

The Plan is intended to provide a select group of management and highly
compensated employees of Bunge North America, Inc., Bunge Global Markets and
Bunge Management Services Inc. (collectively, referred to herein as the
“Companies”), the opportunity to defer, on an annual basis, a portion of their
Compensation and, if applicable, Other Deferral Amounts (as such terms are
defined below).  Participation in the Plan is voluntary and is otherwise subject
to the Plan.

 

All amounts credited to Accounts under the Plan shall be subject to Section 409A
and no portion of any Participant’s Account shall be “grandfathered” for
purposes of Section 409A.  The Plan shall be construed and administered in all
respects in a manner that is intended to result in Section 409A Compliance.

 

All benefits under the Plan shall be paid out of the general assets of the
relevant Company; provided, however, that Bunge Limited may establish and fund a
grantor trust pursuant to Section 9 to provide benefits under the Plan.

 

The Plan is hereby established effective as of January 1, 2008, to merge the
deferred compensation plans of Bunge North America, Inc., Bunge Global Markets
and Bunge Management Services Inc.

 


2.             DEFINED TERMS


 

As used in the Plan, the following terms shall have the indicated meanings:

 

“Account” means a bookkeeping account maintained on the books and records of the
relevant Company to record Deferred Amounts and credits and debits thereto in
accordance with the Plan.

 

“Account Value” means the amount reflected on the books and records of the
relevant Company as the value of a Participant’s Account at any date of
determination, as determined in accordance with the Plan.

 

“Affiliate” means any corporation which is included in a controlled group of
corporations (within the meaning of Section 414(b) of the Code) which includes
Bunge Limited and any trade or business (whether or not incorporated) which is
under common control with Bunge Limited (within the meaning of Section 414(c) of
the Code), provided that in applying Section 1563(a)(1), (2), and (3) of the
Code for purposes of determining a controlled group of corporations under
Section 414(b) of the Code the language “at least 20 percent” shall be used
instead of  “at least 80 percent” each place it appears in Section 1563(a)(1),
(2) and (3) of the Code, and in applying Section 1.414(c)-2 of the Treasury
Regulations, for purposes of determining trades or businesses (whether or not
incorporated) that are under common control for purposes of Section 414(c) of
the Code, “at least 20 percent” shall be used instead of “at least 80 percent”
each place it appears in Section 1.414(c)-2 of the Treasury Regulations.

 

“Applicable Maximum” means the maximum amount of Compensation specified by the
Committee, in its sole discretion, from time to time that a Participant may
elect to defer pursuant to a Deferral Election, which Applicable Maximum shall
not include any Other Deferral Amounts.

 

“Beneficiary” means the beneficiary or beneficiaries designated by a Participant
(on such form and in accordance with such rules and procedures as the Committee
shall approve) to receive payment of the Participant’s Account Value in the
event of the Participant’s death.  A Participant may revoke or change

 

--------------------------------------------------------------------------------


 

such designation at any time, except that no Beneficiary designation shall be
effective unless it is in writing and received by the relevant Company prior to
the date of the Participant’s death.

 

“Board” means the Board of Directors of Bunge Limited.

 

“Bunge Limited” means Bunge Limited, a company organized under the laws of
Bermuda or any successor corporation.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended and any
applicable rulings and regulations promulgated thereunder.

 

“Committee” means the committee appointed by the Chief Executive Officer of
Bunge Limited to administer the Plan and any other designated deferred
compensation plan of Bunge Limited or any Subsidiary.

 

“Company” means each of Bunge North America, Inc., a New York corporation, Bunge
Global Markets, a Delaware corporation, and Bunge Management Services Inc., a
Delaware corporation, as applicable.

 

“Compensation” means the annual base salary and the annual cash bonus paid (or
otherwise payable but for a Deferral Election) to a Participant during the
applicable Plan Year.

 

“Deferral Election” means (i) a Participant’s annual written election to defer
payment of a portion of his Compensation, subject to the terms and conditions of
the Plan and/or (ii) a Participant’s election to defer payment of any Other
Deferral Amount, in accordance with the terms of the Plan and any other
applicable plan, program or arrangement.  The Committee may, in its sole
discretion, permit a Participant to make a separate Deferral Election with
respect to his base salary, annual cash bonus and Other Deferral Amount (if
applicable).  Unless the Committee determines otherwise, a Deferral Election
shall be irrevocable.

 

“Deferral Period” means a period elected in writing by a Participant at the time
of his Deferral Election for the voluntary deferral of the Deferred Amounts
subject to such election.  Unless the Committee determines otherwise, in its
sole discretion, a Deferral Period shall be a period of not less than thirty-six
months commencing immediately following the first day of the Plan Year to which
the Deferral Period relates.

 

“Deferred Amount” means the U.S. dollar amount of Compensation and Other
Deferral Amounts (if applicable) deferred by a Participant pursuant to a
Deferral Election.  For purposes of the payment provisions of the Plan, Deferred
Amount also includes any earnings credited (or debited) thereon.

 

“Election Date” means (i) with respect to Compensation, the date designated by
the Committee prior to the commencement of a Plan Year as the deadline on which
a Deferral Election must be made and (ii) with respect to Other Deferral
Amounts, such date as may be designated by the Committee in its sole
discretion.  In any event, the Election Date must be no later than the last day
of the Plan Year preceding the commencement of the Plan Year to which the
Deferral Election relates.

 

“Eligibility Limit” means the minimum U.S. dollar amount of annual base salary
specified by the Committee from time to time that an Employee must earn in order
to qualify as an Eligible Employee in accordance with Section 3(a) of this
Plan.  Unless determined otherwise by the Committee, in its sole discretion, the
Eligibility Limit shall be the maximum compensation limit determined under
Section 401(a) (17) of the Code, as adjusted to reflect increases in the cost of
living.  Whether or not a Participant’s annualized base salary is at least equal
to the Eligibility Limit shall be calculated without regard to Deferral
Elections or before-tax contributions made by such Participant under any plan or
program of the Companies.

 

2

--------------------------------------------------------------------------------


 

“Eligible Employee” means an Employee who satisfies the requirements of
Section 3(a) of the Plan.

 

“Employee” means any person employed by a relevant Company and treated as such
on such Company’s books and records and shall not include (i) any person treated
by such Company on its books as an independent contractor or consultant or
(ii) any person serving such Company through an agency, consulting firm, payroll
service, sub-contractor or other third-party provider.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any applicable rulings and regulations promulgated thereunder.

 

“Minimum Deferral” means the minimum U.S. dollar amount or percentage determined
by the Committee, in its sole discretion, from time to time that must be
deferred pursuant to a Deferral Election.

 

“Newly Eligible Employee” means (i) an individual who is newly hired by the
Companies and, as of the date of hire, qualifies as an Eligible Employee, or
(ii) an individual who becomes an Eligible Employee after first becoming an
employee of the Companies and prior to being eligible to participate in any
“account balance plan”, within the meaning of Section 409A, of the Company or
any Affiliate.

 

“Other Deferral Amounts” means, as determined by the Committee in its sole
discretion, a payment amount, as determined by the Committee in its sole
discretion, that (i) is not Compensation (which term is defined above to include
only annual base salary and annual cash bonus), (ii) at the election of a
Participant, may be deferred under the Plan pursuant to the terms of the
pertinent plan, agreement or arrangement through which a Participant becomes
entitled to receive such payment, including, without limitation, the Bunge
Limited Equity Incentive Plan, as amended from time to time and (iii) is
otherwise payable to the Participant but for a Deferral Election.

 

“Participant” means an Eligible Employee selected by the Committee to
participate in the Plan in accordance with Section 3(a) of the Plan.

 

“Payment Election” means an election as to the form and timing of distribution
of  a Participant’s Deferred Amounts elected in writing by the Participant at
the time of his corresponding Deferral Election made by the Election Date. 
Unless the Committee determines otherwise, in its sole discretion, the form of
distribution of an Account Value pursuant to a Payment Election may be in the
form of a single sum payment or in twenty-five annual installments over a period
that does not exceed 25 years.

 

“Performance Options” means the hypothetical investment alternatives designated
by the Committee, in its sole discretion, from time to time among which a
Participant may elect to allocate his Deferred Amount.

 

“Plan Year” means the calendar year.

 

“Section 409A” means Section 409A of the Code.

 

“Section 409A Compliance” shall have the meaning set forth in Section 13.

 

“Separation from Service” means a Participant’s “separation from service” from
the Company employing the Participant and each of its Affiliates as determined
under the default provisions in Treasury Regulation Section 1.409A-1(h).

 

“Subsidiary” means any corporation in which Bunge Limited beneficially owns,
directly or indirectly, 50% or more of the securities entitled to vote in the
election of directors of such corporation.

 

3

--------------------------------------------------------------------------------


 

“Unforeseeable Emergency” means an “unforeseeable emergency” within the meaning
of Section 409A(a)(2)(B)(ii) of the Code.

 


3.             ELECTIONS


 


(A)           ELIGIBILITY.  (I) EACH EMPLOYEE SHALL QUALIFY AS AN ELIGIBLE
EMPLOYEE FOR A PLAN YEAR IF HIS ANNUALIZED BASE SALARY FOR THE PRECEDING
CALENDAR YEAR IS EQUAL TO AN AMOUNT THAT IS AT LEAST EQUAL TO THE ELIGIBILITY
LIMIT FOR SUCH PRECEDING YEAR.


 

(ii) The Committee may permit a Newly Eligible Employee to make a Deferral
Election for the Plan Year in which such individual becomes a Newly Eligible
Employee.  A Newly Eligible Employee must file a Deferral Election with the
Committee within 30 days of the first date of employment.  The Deferral Election
shall be irrevocable and shall apply to (A) base salary earned after the date
the Deferral Election is filed with the Committee and (B) a prorated portion of
the individual’s annual cash bonus determined by multiplying such bonus by a
fraction, the numerator of which is the number of days remaining in the
performance period after the election is filed and the denominator of which is
365.

 

(iii) Notwithstanding any provision in the Plan to the contrary, the Committee
may, in its sole discretion, exclude or not select an Eligible Employee as a
Participant if the Committee determines that excluding such individual from
participation in the Plan may be in the best interests of the Company or
necessary or advisable to comply with the requirements of applicable law
including, but not limited to, the exclusion of individuals to the extent the
Committee determines that such action is necessary or advisable for the Plan to
continue to be limited to a select group of management and highly compensated
employees within the meaning of ERISA.

 


(B)           DEFERRAL ELECTIONS.  EXCEPT AS PROVIDED IN SECTION 3(A)(II), EACH
PARTICIPANT SHALL BE OFFERED THE OPPORTUNITY TO MAKE A DEFERRAL ELECTION AS
SPECIFIED IN THIS SECTION 3(B).  A PARTICIPANT SHALL MAKE A DEFERRAL ELECTION
FOR A PLAN YEAR (OR SUCH OTHER PERIOD PERTINENT TO OTHER DEFERRAL AMOUNTS) BY
COMPLETING, SIGNING AND SUBMITTING, DURING THE ENROLLMENT PERIOD SPECIFIED BY
THE COMMITTEE ENDING ON THE ELECTION DATE, A DEFERRAL ELECTION IN THE FORM
APPROVED FROM TIME TO TIME BY THE COMMITTEE, IN ITS SOLE DISCRETION.  THE
COMMITTEE MAY REQUIRE A PARTICIPANT, AS A CONDITION TO SUBMITTING A DEFERRAL
ELECTION, TO MAKE SUCH REPRESENTATIONS AND WARRANTIES, AND TO AGREE TO SUCH
UNDERTAKINGS AND CONDITIONS, AS THE COMMITTEE SHALL DETERMINE, IN ITS SOLE
DISCRETION.


 


(C)           DETERMINATION OF MINIMUM DEFERRAL AND APPLICABLE MAXIMUM.  THE
MINIMUM DEFERRAL AND APPLICABLE MAXIMUM FOR EACH PLAN YEAR SHALL BE ESTABLISHED
BY THE COMMITTEE, IN ITS SOLE DISCRETION, AND EITHER OR BOTH MAY BE INCREASED OR
DECREASED FROM ONE PLAN YEAR TO ANOTHER.  THE COMMITTEE MAY SPECIFY A SEPARATE
MINIMUM DEFERRAL AND APPLICABLE MAXIMUM APPLICABLE TO EACH OF A PARTICIPANT’S
BASE SALARY AND ANNUAL CASH BONUS AND OTHER DEFERRAL AMOUNTS.  THE MINIMUM
DEFERRAL AND APPLICABLE MAXIMUM APPLICABLE TO ANY GIVEN PARTICIPANT NEED NOT BE
THE SAME AS THOSE APPLICABLE TO OTHER PARTICIPANTS.


 


(D)           TIMING OF DEFERRALS.  UNLESS THE COMMITTEE DETERMINES OTHERWISE,
IN ITS SOLE DISCRETION, (I) THE PORTION OF THE DEFERRED AMOUNT THAT REPRESENTS A
PARTICIPANT’S (I) BASE SALARY SHALL BE DEFERRED IN EQUAL INSTALLMENTS DURING THE
PAYROLL PERIODS APPLICABLE TO THE PLAN YEAR, (II) ANNUAL CASH BONUS SHALL BE
DEFERRED AT THE TIME SUCH BONUS WOULD HAVE OTHERWISE BEEN PAID BUT FOR A
DEFERRAL ELECTION AND (III) OTHER DEFERRAL AMOUNTS SHALL BE DEFERRED AT THE TIME
THE PAYMENT WOULD HAVE OTHERWISE BEEN PAID TO THE PARTICIPANT BUT FOR THE
DEFERRAL ELECTION.


 


(E)           PAYMENT ELECTIONS.  SUBJECT TO THE TERMS OF THE PLAN, AT THE TIME
A PARTICIPANT MAKES A DEFERRAL ELECTION, THE PARTICIPANT SHALL ALSO MAKE A
PAYMENT ELECTION IN WHICH HE SHALL SPECIFY WHETHER PAYMENT OF THE DEFERRED
AMOUNT SHALL BE MADE OR COMMENCE ON THE (I) FIFTEENTH BUSINESS DAY FOLLOWING THE
SIX-MONTH ANNIVERSARY OF THE PARTICIPANT’S SEPARATION FROM SERVICE OR
(II) EARLIER OF (A) THE FIFTEENTH BUSINESS DAY FOLLOWING THE SIX-MONTH
ANNIVERSARY OF THE PARTICIPANT’S SEPARATION FROM SERVICE OR (B) WITHIN SIXTY
(60) DAYS FOLLOWING THE LAST DAY OF THE APPLICABLE DEFERRAL PERIOD.

 

4

--------------------------------------------------------------------------------



 


4.             ACCOUNTS


 


(A)           CREDITS.  THE DEFERRED AMOUNT ELECTED PURSUANT TO A DEFERRAL
ELECTION SHALL BE CREDITED TO A PARTICIPANT’S ACCOUNT.  THE DEFERRED AMOUNTS
SHALL BE CREDITED TO A PARTICIPANT’S ACCOUNT AS SOON AS PRACTICABLE AFTER THE
DATE ON WHICH THE CORRESPONDING COMPENSATION AND/OR OTHER DEFERRAL AMOUNTS WOULD
OTHERWISE HAVE BEEN PAID TO THE PARTICIPANT BUT FOR A DEFERRAL ELECTION.  IN
ADDITION TO CREDITING THE ACCOUNT WITH THE DEFERRED AMOUNT, THE ACCOUNT SHALL
PERIODICALLY BE CREDITED (OR DEBITED) WITH A RETURN ON SUCH AMOUNT, AS PROVIDED
IN SECTION 6.


 


(B)           DEBITING FOR DISTRIBUTIONS.  A PARTICIPANT’S ACCOUNT SHALL BE
DEBITED WITH ANY AMOUNT DISTRIBUTED TO A PARTICIPANT OR HIS BENEFICIARY.


 


(C)           UNFORSEEABLE EMERGENCY.  EXCEPT AS PROVIDED IN THIS SECTION 4(C),
A PARTICIPANT SHALL HAVE NO RIGHTS UNDER THE PLAN TO MAKE WITHDRAWALS FROM AN
ACCOUNT FOR ANY REASON.  THE COMMITTEE MAY MAKE A PARTIAL OR TOTAL DISTRIBUTION
OF THE  AMOUNTS CREDITED TO A PARTICIPANT’S ACCOUNT UPON THE PARTICIPANT’S
REQUEST AND DEMONSTRATION OF AN UNFORESEEABLE EMERGENCY.  THE CIRCUMSTANCES THAT
WILL CONSTITUTE AN UNFORESEEABLE EMERGENCY IN ANY PARTICULAR CASE SHALL BE
DETERMINED BY THE COMMITTEE, SUBJECT TO SECTION 409A COMPLIANCE.  IF A
PARTICIPANT DEMONSTRATES THAT AN UNFORESEEABLE EMERGENCY HAS OCCURRED, THE
COMPANY SHALL FIRST CANCEL THE PARTICIPANT’S DEFERRAL ELECTION FOR THE BALANCE
OF THE PLAN YEAR IN WHICH THE PARTICIPANT DEMONSTRATES THAT AN UNFORESEEABLE
EMERGENCY HAS OCCURRED, AND THE PARTICIPANT SHALL NOT BE ALLOWED TO MAKE A NEW
DEFERRAL ELECTION UNTIL THE DEFERRAL ELECTION PERIOD FOR THE FOLLOWING PLAN
YEAR.  IF THE PARTICIPANT DEMONSTRATES, AND THE COMMITTEE SHALL DETERMINE, THAT
A CANCELLATION OF THE PARTICIPANT’S DEFERRAL ELECTION FOR THE BALANCE OF THE
PLAN YEAR WILL NOT ALLEVIATE OR REMEDY THE PARTICIPANT’S UNFORESEEABLE
EMERGENCY, THEN, IN ADDITION TO THE CANCELLATION OF THE PARTICIPANT’S DEFERRAL
ELECTION, THE COMMITTEE MAY AUTHORIZE A DISTRIBUTION FROM THE PARTICIPANT’S
ACCOUNT IN THE AMOUNT DEEMED NECESSARY BY THE COMMITTEE, SUBJECT TO SECTION 409A
COMPLIANCE, TO ALLEVIATE OR REMEDY THE PARTICIPANT’S UNFORESEEABLE EMERGENCY;
PROVIDED, HOWEVER, THAT THE AMOUNT OF THE DISTRIBUTION SHALL NOT EXCEED THE
AMOUNT NEEDED TO SATISFY THE EMERGENCY PLUS TAXES REASONABLY ANTICIPATED AS A
RESULT OF THE DISTRIBUTION.  DISTRIBUTIONS SHALL NOT BE ALLOWED TO THE EXTENT
THAT THE HARDSHIP MAY BE RELIEVED THROUGH REIMBURSEMENT OR COMPENSATION BY
INSURANCE OR OTHERWISE, OR BY LIQUIDATION OF THE PARTICIPANT’S ASSETS (TO THE
EXTENT SUCH LIQUIDATION WOULD NOT ITSELF CAUSE A SEVERE FINANCIAL HARDSHIP.


 


5.             VESTING


 

A Participant shall be fully vested in his Deferred Amounts at all times, as
such amounts are adjusted from time to time in accordance with the terms of the
Plan.

 


6.             RETURN ON DEFERRED AMOUNTS


 


(A)           ELECTION OF INVESTMENT OPTIONS.  FOR PURPOSES ONLY OF DETERMINING
A PARTICIPANT’S ACCOUNT VALUE, A PARTICIPANT SHALL HAVE THE RIGHT TO DESIGNATE
THE MANNER IN WHICH HIS ACCOUNT SHALL BE DEEMED ALLOCATED AMONG ONE OR MORE
PERFORMANCE OPTIONS SPECIFIED FROM TIME TO TIME BY THE COMMITTEE, IN ITS SOLE
DISCRETION.  ANY MINIMUM AND MAXIMUM ALLOCATION TO ANY SINGLE PERFORMANCE OPTION
SHALL BE SPECIFIED FROM TIME TO TIME BY THE COMMITTEE, IN ITS SOLE DISCRETION. 
THE COMMITTEE SHALL HAVE NO OBLIGATION TO ACTUALLY INVEST THE DEFERRED AMOUNTS
IN INVESTMENT VEHICLES CORRESPONDING TO THE PERFORMANCE OPTIONS SELECTED BY A
PARTICIPANT OR IN ANY OTHER INVESTMENT ALTERNATIVE.  A PARTICIPANT MAY CHANGE
HIS EARLIER ELECTED PERFORMANCE OPTIONS APPLICABLE TO HIS ACCOUNT VALUE SUBJECT
TO THE TERMS AND RESTRICTIONS ESTABLISHED BY THE COMMITTEE FROM TIME TO TIME, IN
ITS SOLE DISCRETION, INCLUDING, WITHOUT LIMITATION, TERMS RELATING TO THE DATE
ON WHICH THE CHANGE OF PERFORMANCE OPTIONS SHALL BECOME EFFECTIVE.


 


(B)           DETERMINATION OF ACCOUNT VALUE.  THE RELEVANT COMPANY SHALL
MAINTAIN (OR CAUSE TO BE MAINTAINED) SUCH RECORDS AS SHALL PERMIT IT TO
DETERMINE THE ACCOUNT VALUE OF EACH ACCOUNT.  THE RELEVANT COMPANY SHALL PROVIDE
EACH PARTICIPANT WITH A STATEMENT REFLECTING THE PARTICIPANT’S ACCOUNT VALUE AS
OF THE END OF EACH CALENDAR YEAR OR AT SUCH OTHER INTERVALS AS MAY BE SPECIFIED
BY THE COMMITTEE, IN ITS SOLE DISCRETION.  CALCULATION OF AN ACCOUNT VALUE AS
PROVIDED IN THIS SECTION 6(B) SHALL BE FOR INFORMATIONAL PURPOSES ONLY, AND
SHALL NOT CONFER ON A

 

5

--------------------------------------------------------------------------------



 


PARTICIPANT ANY RIGHT TO RECEIVE THE AMOUNT REFLECTED AS AN ACCOUNT VALUE AS OF
ANY GIVEN DATE.  A PARTICIPANT’S RIGHTS TO RECEIVE DISTRIBUTIONS IN RESPECT OF
HIS ACCOUNT VALUE SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 7.


 


(C)           RIGHT TO CHANGE PERFORMANCE OPTIONS.  THE COMMITTEE MAY, IN ITS
SOLE DISCRETION, FROM TIME TO TIME CHANGE THE PERFORMANCE OPTIONS AVAILABLE
UNDER THE PLAN, AND NOTHING IN THE PLAN SHALL BE CONSTRUED TO CONFER ON ANY
PARTICIPANT THE RIGHT TO CONTINUE TO HAVE ANY PARTICULAR PERFORMANCE OPTION
AVAILABLE FOR PURPOSES OF MEASURING HIS ACCOUNT VALUE.


 


(D)           COMMITTEE DETERMINATIONS TO CONTROL.  ALL DETERMINATIONS OF THE
AMOUNT TO BE CREDITED (OR DEBITED) TO AN ACCOUNT WITH RESPECT TO THE PERFORMANCE
OPTIONS SELECTED BY A PARTICIPANT SHALL BE MADE BY THE COMMITTEE, WHOSE
DETERMINATION SHALL BE FINAL AND BINDING ON ALL PARTIES.


 


7.             PAYMENT


 


(A)           PAYMENT IN CASH.  ALL PAYMENTS TO PARTICIPANTS OR THEIR
BENEFICIARY UNDER THE PLAN SHALL BE MADE IN CASH IN U.S. DOLLARS.  NO
PARTICIPANT SHALL HAVE A RIGHT TO RECEIVE ANY OTHER FORM OF PAYMENT.


 


(B)           SEPARATION FROM SERVICE OTHER THAN DEATH.  IN THE EVENT OF A
PARTICIPANT’S SEPARATION FROM SERVICE FOR ANY REASON OTHER THAN DEATH, PAYMENT
OF THE PARTICIPANT’S ACCOUNT VALUE SHALL BE MADE IN ACCORDANCE WITH HIS PAYMENT
ELECTION.


 


(C)           DEATH AFTER SEPARATION FROM SERVICE.  IN THE EVENT OF A
PARTICIPANT’S DEATH (OCCURRING ON OR AFTER THE PARTICIPANT’S SEPARATION FROM
SERVICE) PRIOR TO PAYMENT OF HIS ENTIRE ACCOUNT VALUE, THE ENTIRE ACCOUNT VALUE
OF THE PARTICIPANT SHALL BE DISTRIBUTED TO HIS BENEFICIARY IN A LUMP SUM WITHIN
SIXTY (60) DAYS OF THE PARTICIPANT’S DEATH.


 


(D)           DEFAULT PAYOUT PROCEDURE.  IN THE EVENT A PARTICIPANT DOES NOT
MAKE A PAYMENT ELECTION WITH RESPECT TO A DEFERRED AMOUNT, THE PARTICIPANT (OR
HIS BENEFICIARY, AS THE CASE MAY BE) SHALL BE PAID HIS ENTIRE ACCOUNT VALUE IN A
LUMP SUM ON THE FIFTEENTH BUSINESS DAY FOLLOWING THE SIX-MONTH ANNIVERSARY OF
SUCH PARTICIPANT’S SEPARATION FROM SERVICE.


 


(E)           REDEFERRALS.  SUBJECT TO THIS SECTION 7(E), A PARTICIPANT MAY
ELECT, PRIOR TO HIS SEPARATION FROM SERVICE, TO REDEFER ALL OR A PORTION OF HIS
DEFERRED AMOUNT.  A SEPARATE REDEFERRAL ELECTION MAY BE MADE WITH RESPECT TO
EACH OF THE PARTICIPANT’S DEFERRED BASE SALARY, ANNUAL BONUS OR OTHER DEFERRED
AMOUNTS.  THE REDEFERRAL ELECTION MAY PROVIDE FOR PAYMENT IN A LUMP SUM OR IN
ANNUAL INSTALLMENTS NOT TO EXCEED TWENTY-FIVE (25) YEARS.  THE DATE ON WHICH A
LUMP SUM PAYMENT SHALL BE MADE, OR INSTALLMENTS SHALL COMMENCE, WILL BE ON THE
(I) FIFTEENTH BUSINESS DAY FOLLOWING THE SIX-MONTH ANNIVERSARY OF THE
PARTICIPANT’S SEPARATION FROM SERVICE OR (II) EARLIER OF (A) THE FIFTEENTH
BUSINESS DAY FOLLOWING THE SIX-MONTH ANNIVERSARY OF THE PARTICIPANT’S SEPARATION
FROM SERVICE OR (B) WITHIN SIXTY (60) DAYS FOLLOWING THE LAST DAY OF THE
APPLICABLE REDEFERRAL PERIOD; PROVIDED, HOWEVER, THAT:


 

(A)          THE ELECTION TO REDEFER MUST BE MADE AND BECOME IRREVOCABLE (OTHER
THAN IN THE CASE OF THE DEATH OF THE PARTICIPANT) AT LEAST ONE YEAR PRIOR TO THE
ORIGINAL LUMP SUM PAYMENT DATE OR THE ORIGINAL INITIAL INSTALLMENT COMMENCEMENT
DATE;

 

(B)           THE REDEFERRAL ELECTION SHALL NOT BECOME EFFECTIVE FOR AT LEAST
ONE YEAR AFTER THE REDEFERRAL ELECTION IS MADE; AND

 

(C)           THE NEW LUMP SUM PAYMENT DATE OR THE DATE OF THE FIRST INSTALLMENT
COMMENCEMENT DATE SHALL NOT BE EARLIER THAN THE FIFTH ANNIVERSARY OF THE
ORIGINAL LUMP SUM DATE OR THE ORIGINAL INSTALLMENT COMMENCEMENT DATE, AS THE
CASE MAY BE, ELECTED BY THE PARTICIPANT PURSUANT TO THE ELECTION IN EFFECT
IMMEDIATELY PRIOR TO THE REDEFERRAL ELECTION.

 


NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 7(E), NO PARTICIPANT
SHALL BE PERMITTED TO REDEFER ANY PORTION OF HIS DEFERRED AMOUNT FOLLOWING HIS
SEPARATION FROM SERVICE.

 

6

--------------------------------------------------------------------------------



 


(F)            VALUATION.  A DISTRIBUTION TO A PARTICIPANT SHALL BE BASED ON THE
ACCOUNT VALUE OF THE PARTICIPANT’S ACCOUNT DETERMINED AS OF THE VALUATION DATE
SPECIFIED BY THE COMMITTEE, IN ITS SOLE DISCRETION, FROM TIME TO TIME, WHICH
VALUATION DATE SHALL BE THE BUSINESS DAY ON OR PRIOR TO THE DISTRIBUTION DATE. 
IN DETERMINING THE AMOUNT OF AN INSTALLMENT PAYMENT, THE ACCOUNT VALUE (AS
DETERMINED IN ACCORDANCE WITH THE PREVIOUS SENTENCE) SHALL BE DIVIDED BY THE
NUMBER OF REMAINING INSTALLMENTS (INCLUDING THE INSTALLMENT WITH RESPECT TO
WHICH THE PAYMENT IS BEING CALCULATED).


 

(i)            No Acceleration of Payments.  Notwithstanding anything to the
contrary herein, this Plan does not permit the acceleration of the time or
schedule of any payments under the Plan, except as would not result in the
imposition on any person of additional taxes, penalties or interest under
Section 409A.

 


8.             TRANSITION RULE ELECTION


 

Pursuant to Internal Revenue Service Notice 2005-1, Q&A-19(c), as extended by
the Internal Revenue Service, a Participant, who has not incurred a Separation
from Service prior to December 31, 2008, may modify or make new elections
regarding distribution of his or her Account(s) at such time and in such form as
the Committee shall designate; provided, however, that no such distribution
election may affect payments that the Participant would otherwise receive in
2008 or cause payments to be made in 2008.

 


9.             GRANTOR TRUST


 

Bunge Limited may establish one or more grantor trusts to fund its obligations
to Participants under the Plan in accordance with the terms of this Section 9. 
Any such grantor trusts established by Bunge Limited shall meet the requirements
of subpart E, part I, subchapter J, chapter 1, subtitle A of the Code and shall
otherwise comply with applicable law, including, without limitation,
Section 409A.

 


10.          ADMINISTRATION


 

The Plan shall be administered, construed and operated by the Committee (or such
person or group of persons to which such duties are delegated by the Committee),
which shall be responsible for the interpretation of the Plan and the
establishment of the rules and regulations governing the administration
thereof.  The Committee, in its sole discretion, shall have full power and
authority to administer the Plan and to exercise all the powers and authorities
either specifically granted to it under the Plan or necessary or advisable in
the administration of the Plan, including, without limitation, to construe and
interpret the Plan; to prescribe, amend and rescind rules and regulations
relating to the Plan; to make eligibility determinations; to determine whether
Deferral Elections shall be permitted for each Plan Year; to determine the terms
and provisions of the Deferral Election forms; to make determinations with
respect to federal, state and local income tax withholding; to make
determinations with respect to an Account Value or of the return to be
attributed to any Performance Option; and to make all other factual or legal
determinations deemed necessary or advisable for the administration of the
Plan.  All determinations, decisions, interpretations and actions of the
Committee shall be final, binding and conclusive on all persons for all
purposes, including the Companies, the Participants and Beneficiaries (and any
person claiming any rights under the Plan from or through a Participant).  No
member of the Committee shall be liable to any person for any action taken or
omitted in good faith in connection with the interpretation, construction, or
administration of the Plan.  Bunge Limited shall indemnify and hold harmless the
members of the Committee and Bunge Limited’s officers, employees and directors
against all expenses and liabilities arising out of any action taken or omitted
in good faith in administering the Plan to the maximum extent permitted by law.

 


11.          AMENDMENT AND TERMINATION


 

The Plan may be amended, modified, suspended or terminated at any time by the
Compensation Committee of the Board; provided, however, that no amendment,
modification, suspension, or termination may reduce the balance of a
Participant’s Deferred Amount as of the date of the amendment or modification,
suspension or termination without the Participant’s written consent.  Except as
otherwise permitted by Section 409A, the termination of the Plan shall not
result in any acceleration of the payment of any Account under the Plan.

 

7

--------------------------------------------------------------------------------



 


12.          UNFUNDED PLAN


 

The deferred compensation arrangement provided for herein is intended to be
“unfunded” for purposes of U.S. federal income tax, and the Accounts shall
represent at all times unfunded and unsecured contractual obligations of the
relevant Company.  Participants and their Beneficiary shall be unsecured
creditors of Bunge Limited or its Subsidiaries with respect to all obligations
owed to any of them under the Plan.  Amounts payable under the Plan shall be
satisfied solely out of the general assets of the relevant Company subject to
the claims of its creditors, and Participants and their Beneficiary shall not
have any interest in any fund or in any specific asset of Bunge Limited or its
Subsidiaries of any kind by reason of any amount credited to Participants
hereunder, nor shall the Participants or any of their Beneficiaries or any other
person have any right to receive any distribution under the Plan except as, and
to the extent, expressly provided herein.  No provision in the Plan shall create
or be construed to create any claim, right or cause of action against the
relevant Bunge Limited or its Subsidiaries, or against any of its employees,
officers, directors, agents, shareholders, members, partners or Affiliates
arising from any diminution in value of any Performance Option.

 


13.          SECTION 409A COMPLIANCE.


 

 If any provision of the Plan or any Deferral Election would, in the reasonable,
good faith judgment of the Committee result or could otherwise cause any person
to recognize additional taxes, penalties or interest under Section 409A, the
Committee may modify the terms of the Plan or any Deferral Election, without the
consent of any Participant or Beneficiary, in the manner that the Committee may
reasonably and in good faith determine to be necessary or advisable to avoid the
imposition of such penalty tax; provided, however, that any such modification
shall, to the maximum extent possible, retain the economic and tax benefits to
the affected Participant hereunder while not materially increasing the cost to
Bunge Limited, in the sole discretion of the Committee, of providing such
benefits to the Participant (“Section 409A Compliance”).  Any determination made
by the Committee pursuant to this Section 13 shall be final, binding and
conclusive on all parties.

 


14.          GENERAL TERMS


 


(A)           NO RIGHT TO CONTINUED EMPLOYMENT OR PARTICIPATION.  THE PLAN SHALL
NOT BE DEEMED TO CREATE OR CONFER ON ANY INDIVIDUAL ANY RIGHT TO BE RETAINED IN
THE EMPLOYMENT OF THE COMPANY EMPLOYING THE PARTICIPANT, NOR TO CREATE OR CONFER
ON ANY INDIVIDUAL THE RIGHT TO MAKE A DEFERRAL ELECTION WITH RESPECT TO ANY
FUTURE PLAN YEAR.  THE TERMS AND CONDITIONS OF A PARTICIPANT’S EMPLOYMENT WITH
THE COMPANY EMPLOYING THE PARTICIPANT SHALL BE GOVERNED BY ARRANGEMENTS BETWEEN
THE PARTICIPANT AND SUCH COMPANY ENTERED INTO INDEPENDENTLY OF THE PLAN.


 


(B)           NO OBLIGATION TO CONTINUE THE PLAN FOR FUTURE PLAN YEARS.  BUNGE
LIMITED SHALL NOT BE UNDER ANY OBLIGATION TO CONTINUE THE ARRANGEMENTS PROVIDED
FOR HEREIN WITH RESPECT TO ANY FUTURE PLAN YEAR.


 


(C)           RIGHT OF OFFSET.  NOTWITHSTANDING ANY PROVISIONS OF THE PLAN TO
THE CONTRARY, BUNGE LIMITED MAY OFFSET ANY AMOUNTS TO BE PAID TO A PARTICIPANT
(OR, IN THE EVENT OF THE PARTICIPANT’S DEATH, TO HIS BENEFICIARY) UNDER THE PLAN
AGAINST ANY AMOUNTS WHICH SUCH PARTICIPANT MAY OWE TO BUNGE LIMITED OR THE
COMPANIES; PROVIDED, HOWEVER, THAT TO THE EXTENT SUCH AMOUNT CONSTITUTES A
“DEFERRAL OF COMPENSATION” FOR PURPOSES OF SECTION 409A, BUNGE LIMITED SHALL NOT
OFFSET SUCH AMOUNTS THAT THE PARTICIPANT MAY OWE TO BUNGE LIMITED OR THE
COMPANIES OTHER THAN WITH RESPECT TO TAXES, ASSESSMENTS OR OTHER GOVERNMENTAL
CHARGES IMPOSED ON PROPERTY OR INCOME RECEIVED BY THE PARTICIPANT PURSUANT TO
THE PLAN, EXCEPT TO THE EXTENT SUCH OFFSET WOULD NOT RESULT IN THE PARTICIPANT
INCURRING INTEREST OR ADDITIONAL TAX UNDER SECTION 409A.


 


(D)           TAXES AND WITHHOLDING.  AS A CONDITION TO ANY PAYMENT OR
DISTRIBUTION PURSUANT TO THE PLAN, BUNGE LIMITED MAY REQUIRE A PARTICIPANT TO
REMIT SUCH SUM AS MAY BE NECESSARY TO DISCHARGE ITS OBLIGATIONS WITH RESPECT TO
ANY TAXES, ASSESSMENTS OR OTHER GOVERNMENTAL CHARGES IMPOSED ON PROPERTY OR
INCOME RECEIVED BY THE PARTICIPANT HEREUNDER.  BUNGE LIMITED MAY DEDUCT OR
WITHHOLD SUCH SUM FROM ANY PAYMENT OR DISTRIBUTION TO THE PARTICIPANT.

 

8

--------------------------------------------------------------------------------



 


(E)           HEADINGS.  THE SECTION HEADINGS IN THE PLAN HAVE BEEN INSERTED FOR
CONVENIENCE OF REFERENCE ONLY AND ARE TO BE IGNORED IN ANY CONSTRUCTION OF ANY
PROVISION HEREOF.  IF A PROVISION OF THE PLAN IS HELD TO BE NOT VALID OR
ENFORCEABLE, THAT FACT SHALL IN NO WAY AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION HEREOF.  USE OF ONE GENDER INCLUDES THE OTHER, AND THE
SINGULAR AND PLURAL INCLUDE EACH OTHER, EXCEPT WHERE THE CONTEXT CLEARLY
REQUIRES OTHERWISE.


 


(F)            NOTICES.  NOTICES MAY BE DELIVERED TO A PARTICIPANT AT THE
OFFICES OF THE COMPANY AT WHICH THE PARTICIPANT IS PRINCIPALLY EMPLOYED.  ANY
PARTICIPANT WHO CEASES TO BE AN EMPLOYEE SHALL BE RESPONSIBLE FOR FURNISHING THE
COMPANY AT WHICH THE PARTICIPANT IS PRINCIPALLY EMPLOYED WITH THE CURRENT AND
PROPER ADDRESS FOR THE MAILING OF NOTICES AND DELIVERY OF PAYMENTS.  ANY NOTICE
REQUIRED OR PERMITTED TO BE GIVEN TO SUCH A PARTICIPANT SHALL BE DEEMED GIVEN IF
DIRECTED TO THE PERSON TO WHOM ADDRESSED AT SUCH ADDRESS AND MAILED BY REGULAR
UNITED STATES MAIL, FIRST CLASS AND PREPAID.  IF ANY ITEM MAILED TO SUCH ADDRESS
IS RETURNED AS UNDELIVERABLE TO THE ADDRESSEE, MAILING WILL BE SUSPENDED UNTIL
THE PARTICIPANT FURNISHES THE PROPER ADDRESS.


 


(G)           NO ASSIGNMENT; BINDING EFFECT.  A PARTICIPANT’S RIGHTS UNDER THE
PLAN (INCLUDING, WITHOUT LIMITATION, THE RIGHT TO RECEIVE PAYMENTS AS PROVIDED
HEREIN) MAY NOT BE ASSIGNED.  THE PROVISIONS OF THE PLAN SHALL BE BINDING ON
EACH PARTICIPANT, SUCH PARTICIPANT’S BENEFICIARY, BUNGE LIMITED AND THE
COMPANIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


(H)           GOVERNING LAW.  THE PLAN SHALL BE SUBJECT TO, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS
EXECUTED AND PERFORMED ENTIRELY THEREIN, AND WITHOUT REGARD TO THE CHOICE OF LAW
PROVISIONS THEREOF.


 


15.          EFFECTIVE DATE


 

The Plan is effective as of January 1, 2008.

 

9

--------------------------------------------------------------------------------
